DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 19, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 – 15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 



ODA discloses the SIP server includes a SIP communication controller for controlling transmission/reception of a SIP message complying with SIP, a SIP call controller for controlling calls by using SIP, a call data manager for managing communication state information which indicates communication state with the opposing server and bypass requirement information which indicates the need of skipping the opposing server determined for each session communication on the basis of recovery state of the opposing server, a bypass controller for determining whether to skip the opposing server which is set to be the next destination for each session communication in relaying the SIP message on the basis of the communication state information and the bypass requirement information of the opposing server, and a SIP header controller for editing a Route header of the SIP message in accordance with the result of the determination by the bypass controller. However, ODA does not explicitly disclose “transmitting a session initiation protocol (SIP) call initiation message from the originating UE to a terminating Proxy - Call Session Control Function (P-CSCF) through an originating Serving - Call Session Control Function (S-CSCF); and creating a wake-up message via a network element upon receiving the SIP call initiation message; wherein the wake-up message bypasses a plurality of network application servers (ASs) to start switching a transition of the terminating UE from an idle state to a connected state before the SIP call initiation message reaches the terminating P-CSCF.”



Therefore, the prior arts of record fail to teach or suggest individually or in combination of “initiating the IP multimedia call from an originating user equipment (UE) to a terminating UE; transmitting a session initiation protocol (SIP) call initiation message from the originating UE to a terminating Proxy - Call Session Control Function (P-CSCF) through an originating Serving - Call Session Control Function (S-CSCF); and creating a wake-up message via a network element upon receiving the SIP call initiation message; wherein the wake-up message bypasses a plurality of network application servers (ASs) to start switching a transition of the terminating UE from an idle state to a connected state before the SIP call initiation message reaches the terminating P-CSCF” as recited in Claim 1. Similar limitations are presented in the amended independent Claims 8 and 15.

Dependent claims 2 – 7 and 9 – 14 further limit the allowed independent claims 1, 8, and 15. Therefore, the instant claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PATEL et al – the first client device transmits an estimated MCS for first client device using a SIP OPTIONS message with a MBCP Talk Burst ACK message or at any other suitable time during the group call session or before the group call session, where the estimated MCS is transmitted during session initiation request, during a wake-up message during predictive wakeup call setup or ACK message, during a pre-call keep alive message, or the like
CHOI et al – the electronic devices includes a communication module, a display module, and a processor that is configured to acquire a status message of the electronic device, and during a service discovery operation, add the acquired status message to a session initiation protocol (SIP) Options message and transmitting the SIP Options message
ISLAM et al – the device is configured for discontinuous reception (DRX) mode and further receive signaling indicating whether or not to wake and/or may receiving signaling indicating whether or not to go-to-sleep 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468